Rugg, C. J.
This is a complaint charging the defendant with going upon the ice of Crystal Lake and fishing therein without a written permit of the water commissioners of the city of Haverhill, in violation of rules and regulations of the State board of health. The pertinent part of the regulation of the State board of health is as follows: “No person shall . . . , unless permitted by a written permit of the board of water commissioners of the city of Haverhill, fish in . . . Crystal Lake . . . , so called, in the city of Haverhill . . . , said lakes . . . being used by said city as sources of water supply. ”
The regulation was passed pursuant to R. L. c. 75, § 113, as *8amended by St. 1907, c. 467, § 1, which empowers the State board of health to “make rules and regulations to prevent the pollution and to secure the sanitary protection, of all such waters as are used as sources of water supply,” with power to delegate the granting or withholding of permits to water commissioners, subject to investigation and revision by way of appeal to the board itself.
The delegation by the Legislature of the right to make rules and regulations is within its power. Commonwealth v. Sisson, 189 Mass. 247. Commonwealth v. Kingsbury, 199 Mass. 542. The case at bar thus is distinguished from, Commonwealth v. Staples, 191 Mass. 384, where no power of delegation was conferred by the statute there under consideration. The power of revising the conduct of the water commissioners reserved to the State board of health by the statute avoids the difficulty of vesting an untrammelled discretion in a subordinate board or officer, which was held fatal to the ordinance before the court in Commonwealth v. Maletsky, 203 Mass. 241. Goldstein v. Conner, 212 Mass. 57. Stevens, landowner, 228 Mass. 368.
The regulation passed by the State board of health, in pursuance of the statutory authority, prohibiting fishing upon a body of water used as source of water supply for a municipality, cannot be pronounced unreasonable. It requires no discussion to demonstrate that the preservation' of the purity of the water supply for the domestic uses of the people is within the police power. The absolute prohibition of fishing upon'such a source of supply could not be said to be unreasonable under the circumstances here disclosed. It is not irrational for a public board to deem it likely or possible that sources of contamination and germs of disease might "have a causal connection with the presence of fishermen upon the ice or waters of a supply of drinking water. Nelson v. State Board of Health, 186 Mass. 330. Sprague v. Minor, 195 Mass. 581. The case of Austin v. Murray, 16 Pick. 121, upon which the defendant relies, is quite distinguishable.

Exceptions overruled.